Order confirming the award of the arbitrators unanimously modified to conform to the award of the arbitrators, on the law, and otherwise affirmed, without costs. 'Special Term departed from the terms of the award and took cognizance of facts which had allegedly occurred between the first and second awards. Thus, it failed to include in the order confirming the award, any provision for the return of the goods in question by French Textiles Company to Señor, and provided merely for the return of the goods by Señor to Brawer. On a motion to confirm an arbitration award, Special Term may vacate or modify the award only on the grounds specified in the Civil Practice Act. (Civ. Prac. Act, §§ 1461, 1462, 1462-a; Matter of Congregation Talmud Torah of Flatbush [Feinstein], 283 App. Div. 892.) The matter was remitted to the arbitrators solely for the limited purpose of clarifying the original award, this court directing a vacatur of the award to facilitate that object (3 A D 2d 660). All issues of performance of the award, if they be properly raised, should be left to a supplemental arbitration pursuant to rule 19 of the Arbitration Rules of the National Federation of Textiles, Inc. (Matter of Arcola Fabrics Corp. [Alco Blouse Co.], 274 App. Div. 431). Settle order on notice. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Bergan, JJ.